Citation Nr: 0527097	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-00 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from August 1953 to June 1955.

This appeal arises from an August 2001 rating decision of the 
Cleveland, Ohio Regional Office (RO).

By decision of the Board in January 2004, the issue of 
entitlement to service connection for a psychiatric 
disability was denied.  The appellant filed an appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
This case is once again before the Board pursuant to a March 
2005 order of the Court wherein the Board's January 2004 
decision was vacated and this issue was remanded to the Board 
for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
entitlement to service connection for a psychiatric 
disability that was initially manifest during service.

In a March 2005 joint motion, it was indicated that the 
Board, in its January 2004 decision, had considered 
additional evidence that had not been considered by the RO.  
It was concluded that this action violated the provisions of 
38 U.S.C.A.  § 7104 (a).  

In a June 2005 letter, the veteran's representative indicated 
that the veteran had no further argument or evidence to 
submit in support of his claim.  It was requested that the 
Board immediately implement the Court's remand order.  
Accordingly, this appeal must be remanded to the RO for the 
initial review of additional medical evidence that has been 
submitted.   

The duty to assist includes obtaining available records which 
are relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Pursuant to the March 2005 joint 
motion, the RO should obtain all current psychiatric 
treatment records from the Cincinnati VA medical center. 

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  
Following the gathering of all current treatment records, the 
veteran should be afforded a VA psychiatric examination in 
which the examiner provides a medical nexus opinion.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the Cincinnati VA medical 
center.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the RO should afford the 
veteran a VA psychiatric examination by 
an examiner who has not previously 
examined him.  The claims folder must be 
made available to the examiner prior to 
the examination.  The examiner should 
provide a diagnosis for all current 
psychiatric disability.  Based on a 
complete review of the medical record and 
the current examination, the examiner 
must render a medical opinion as to 
whether it is at least as likely as not 
that any current psychiatric disability 
is related to disease or injury during 
the veteran's active military service.  
In answering this question, the examiner 
must use the underlined standard of proof 
provided by the Board.  All factors upon 
which the VA medical opinion is based 
must be set forth in the record.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



